Bullard, J.,

delivered the opinion of the court.
The petitioner, S. Becnel, obtained from this court, a rule on the judge of the First Judicial District, to show cause why a mandamus should not issue, commanding him to sign a judgment rendered in her favor, against her husband on the 24th day of February, but which the judge had refused to sign, more than three days after its rendition.
. The district judge, in answer to the rule, shows for cause, that on the 28th of that month, and before the judgment was signed, René Trudeau, a creditor of the husband, filed an intervention suggesting fraud, and moved for a new trial, by jury. That the case was taken up by consent, and that the court, under all the circumstances of the case, granted a new trial, and directed the cause to be set down on the jury docket, and has not yet been reached in its regular order.
This court is not called upon in the present case to decide whether an intervention can properly be admitted after trial, and judgment rendered. The case is not before us on appeal, and we express no opinion on that question. The application to us is to direct the district judge to sign a judgment rendered by him, unless he shows good cause why it should not be signed.
Article 546 of the Code of Practice, makes it the duty of the judge to sign all definitive or final judgments rendered by them, after three judicial days- shall have expired *80from their rendition. The next article authorises the amendment of judgments before they are signed, under certain restrictions, and declares, that except in the cases therein provided, courts cannot alter their judgments, but they-may ex officio direct'a new trial, in order to revise them. The courts are clothed by this article with authority, in the exercise of a sound legal discretion, to set aside the judgments rendered by them before they are signed, and grant new trials. In the present case, the judge has thought himself authorised to grant a new trial, on the suggestion of fraud between the parties litigant, on the part of the creditor of one of them. Whether he discreetly exercised his legal discretion, is a question which we do not feel ourselves authorised to entertain under this motion for a mandamus. If he was in error, that error can be corrected by this court only on appeal. The Supreme Court derives its jurisdiction from the constitution, by which it is declared to be appellate. Its powers are commensurate with its jurisdiction, and the court has uniformly refused to exercise a general supervisory control over the proceedings of the inferior tribunals, and can interpose its authority only when necessary for the exercise of its appellate jurisdiction.
The Supreme Court has powers commensurate with its appellate jurisdiction,'but will not exercise a general supervisory control over the proceedings of the inferior tribunals. It can only interpose its authority, when necessaiy for the exercise of its appellate jurisdiction.
Let the rule be discharged.